Citation Nr: 1535385	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-28 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for calluses on the feet.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to service connection for prostate complications.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and P.C.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to August 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, he testified at hearings at the RO - initially in January 2012 before a local Decision Review Officer (DRO) and more recently in April 2014 before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  Transcripts of both hearings have been associated with the claims file, so are of record.

In September 2014, the Board reopened claims of service connection for depression, subdural hematoma with headaches and dizziness, and calluses on the feet and remanded these claims and the others to the RO via the Appeals Management Center (AMC) for further development and consideration.  The Veteran has since withdrawn his appeal of the claims of entitlement to service connection for a prostate condition and neuropathy of the upper and lower extremities, requiring the Board to in turn dismiss these claims.  At the time of the Board's remand, the appeal also included a claim of entitlement to service connection for seizures.  But in a rating decision since issued in July 2015, the AMC granted service connection for depression and headaches from hematoma with seizures in remission, so they are no longer at issue since the Veteran did not, in response, separately appeal either the disability ratings or effective date assigned for them.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).  

A review of the claims file, however - even since the remand- shows that the Veteran's claim for calluses of the feet was not readjudicated on the merits pursuant to the Board's September 2014 remand directives.  So his claim for calluses of the feet regrettably must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error, as a matter of law, in failing to ensure compliance).  Unfortunately, the claim for service connection for lumbar spine disability requires further development before being decided on appeal, so the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a May 2015 written statement, the Veteran via his representative withdrew his appeal of the claims of entitlement to service connection for a prostate condition and neuropathy of the upper and lower extremities.  	



CONCLUSION OF LAW

The criteria are met for withdrawals of his Substantive Appeals concerning his claims for service connection for a prostate condition and neuropathy of the upper and lower extremities. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted a May 2015 written statement via his representative expressing his desire to withdraw his appeal of the claims of entitlement to service connection for a prostate condition and neuropathy of the upper and lower extremities.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement, submitted by his representative, is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeals is the appropriate disposition.  See 38 U.S.C.A. § 7105(d). 

Accordingly, the claims of entitlement to service connection for a prostate condition and neuropathy of the upper and lower extremities are dismissed.  Id.


ORDER

The claims of entitlement to service connection for a prostate condition and neuropathy of the upper and lower extremities are dismissed since withdrawn.
REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, in the prior September 2014 decision, the Board determined there was the required new and material evidence and, therefore, reopened the claim of service connection for calluses on the feet. But rather than immediately readjudicating this claim on its underlying merits, the Board instead then proceeded to remand this claim via the AMC for additional development and consideration.  The Board instructed the AMC that, after accomplishing the requested development, this claim should be readjudicated in light of the additional evidence.  The AMC subsequently and inexplicably continued to find new and material evidence had not been received to reopen the claim in a July 2015 supplemental statement of the case (SSOC).  Because the AMC did not readjudicate the Veteran's claim for calluses of the feet on the merits, there was not compliance with this remand directive.  The Veteran still contends that he is entitled to service connection for this disability, so it is indeed clear that the Board's only recourse is to again remand this claim for this necessary readjudication on the merits (meaning on a de novo basis) in an SSOC, assuming this claim is still being denied.  

The claims file also reflects that there is outstanding evidence which is potentially pertinent to the claim for a lumbar spine disability on appeal.   The Veteran has indicated he has received all of his treatment for his lumbar spine disability through VA.  In his October 2010 claim for service connection, he noted he had received treatment at VA medical centers in Houston, Texas, New Orleans, Louisiana, and Shreveport, Louisiana.  There are some records of this treatment in the claims file, but none covering the time from 1995 to 2000.  The available records indicate he was receiving treatment at the New Orleans VA Medical Center (VAMC) until at least July 1995 and again in March 2000.  The Veteran underwent a VA spine examination in May 2015.  He reported he worked construction from 1979 to 1997, when he had a work-related lumbar spine problem and underwent surgery.  The VA treatment records from after 2000 associated with the file note he underwent a lumbar laminectomy in 1997.  A VA prescription history indicates he was receiving VA treatment during this period.  It, therefore, appears there are outstanding VA treatment records needing to be obtained and considered.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Readjudicate the claim of entitlement to service connection for calluses on the feet on the underlying merits (meaning on a de novo basis).  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

2. Obtain and associate with the electronic file all outstanding, pertinent VA treatment records regarding the Veteran's lumbar spine disability, particularly those dated from 1995 to 2000 from the VA Medical Centers in Houston Texas, New Orleans, Louisiana, and Shreveport, Louisiana.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  38 C.F.R. § 3.159(e)(2).

3. After obtaining these records, contact the VA examiner who performed the May 2015 VA compensation examination and ask that she provide an addendum statement (supplemental comment with supporting rationale) based on all treatment records in the claims file, which addresses the etiology of the Veteran's lumbar spine disability, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) that any diagnosed lumbar spine disability initially manifested during his active military service from October 1972 to August 1979, even if not complained about, diagnosed, or treated during his service. 

It is essential the claims file be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If, for whatever reason, it is not possible to have this same examiner provide this additional comment, then have someone else do it that is qualified to make these necessary determinations.  In this eventuality, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or whether, instead, the necessary additional responses can be provided merely from reviewing the claims file.

 If further examination of the Veteran is deemed necessary, arrange for him to undergo this additional examination.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4. Then readjudicate the claim of entitlement to service connection for a lumbar spine disability in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


